Title: From George Washington to Thomas Walker, 1 February 1756
From: Washington, George
To: Walker, Thomas



To Mr Commissary Walker.Sir,
[Alexandria, 1 February 1756]

As the contention about the command is risen to the disagreeable height it now is; and would probably, if not timely prevented, be attended with very bad consequences to the public: I solicited leave, which is obtained, to visit the General, and represent all those matters to him. And accordingly I set out on monday next.
When I saw you last, you proposed as a thing which you believed might be accomplished, to reduce the hire of Waggons by contracting with a certain number for certain prices: If this can be done, it will be very advisable; as their demands are very exorbitant at present.
Such Stores as are now lying at Winchester and are wanted at the Fort, must be got up as fast as conveniency will admit. And as Houses may be wanted for the provision, &c. they must be built: but I must intreat, that every unnecessary expence be avoided: as it is uncertain whether the Fort will be continued at Wills’ Creek or not. As it is possible you may want money before my return (which can not be before the middle or last of march) you must draw upon the Secretary, Mr Kirkpatrick, who has orders to pay.
Mr Boyd, the Pay-Master, is ordered to Alexandria; to receive money for payment of the Troops: you may desire him to receive for you.
I must earnestly recommend diligence to you in this important season; and closely attend the Duty, let it call you wheresoever it will. I am &c.

G:W.
Alexandria: February 1st 1756.    

